Digitally signed by
                                                                        Reporter of Decisions
                        Illinois Official Reports                       Reason: I attest to the
                                                                        accuracy and
                                                                        integrity of this
                                                                        document
                                Appellate Court                         Date: 2017.05.03
                                                                        11:17:55 -05'00'




                  People v. Williams, 2017 IL App (1st) 123357-B



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            MARCUS WILLIAMS, Defendant-Appellant.



District & No.     First District, First Division
                   Docket No. 1-12-3357



Filed              February 14, 2017



Decision Under     Appeal from the Circuit Court of Cook County, No. 90-CR-21478; the
Review             Hon. Thomas Joseph Hennelly, Judge, presiding.



Judgment           Affirmed.


Counsel on         Michael J. Pelletier, Patricia Mysza, and Benjamin Wimmer, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                   and Hareena Meghani-Wakley, Assistant State’s Attorneys, of
                   counsel), for the People.



Panel              PRESIDING JUSTICE CONNORS delivered the judgment of the
                   court, with opinion.
                   Justices Hoffman and Cunningham concurred in the judgment and
                   opinion.
                                                OPINION

¶1        Defendant, Marcus Williams, appeals the trial court’s order that dismissed his petition for
     postconviction relief. Defendant argues that because the trial court dismissed his petition over
     90 days from the date of its filing and docketing, the court’s order was void pursuant to the
     Post-Conviction Hearing Act (Act) (725 ILCS 5/122-2.1 (West 1994)), which requires that a
     court examine a petition brought pursuant thereto within 90 days after its filing and docketing.
     The State, on the other hand, asserts that the court’s order dismissing defendant’s petition was
     merely voidable as opposed to void and therefore not subject to collateral review. For the
     reasons that follow, we agree with the State and affirm the judgment of the circuit court.
¶2        In 1991, defendant was convicted of two counts of first degree murder and was sentenced
     to two concurrent terms of natural life. Defendant appealed, and we affirmed his convictions
     on February 17, 1994. People v. Williams, No. 1-91-3463 (1994) (unpublished order under
     Supreme Court Rule 23). The Illinois Supreme Court subsequently denied defendant’s petition
     for leave to appeal. People v. Williams, 157 Ill. 2d 520 (1994), appeal denied, No. 77242 (Ill.
     Oct. 6, 1994).
¶3        On January 11, 1995, defendant filed his first postconviction petition pursuant to the Act.
     In his petition, defendant asserted seven grounds for relief. On June 29, 1995, the trial court
     summarily dismissed the petition. Both parties agree that the trial court’s summary dismissal
     was not within 90 days of defendant’s postconviction petition being filed and docketed as
     required by the Act.1 Defendant filed a notice of appeal on July 25, 1995, and the Cook County
     public defender’s office was appointed to represent him. Subsequently, the public defender
     filed a motion to withdraw pursuant to Pennsylvania v. Finley, 481 U.S. 551 (1987).
¶4        On January 25, 1996, this court affirmed the summary dismissal of the postconviction
     petition and granted the public defender’s motion to withdraw. People v. Williams, No.
     1-95-2753 (1996) (unpublished order under Supreme Court Rule 23). In our order, we found
     no error in the trial court’s determination that defendant’s petition lacked merit. We also found
     that the doctrines of res judicata and waiver were “applicable to, and dispositive of the
     majority of the claims raised by defendant here” and that defendant’s sufficiency of the
     evidence claim was not cognizable under the Act.
¶5        On April 10, 1998, defendant filed a motion to appoint an investigator, which the trial court
     denied two weeks later. The defendant filed a notice of appeal from this denial, and the Cook
     County public defender’s office was again appointed to represent him. On July 28, 1999, we
     granted the public defender’s motion to withdraw and affirmed the denial of defendant’s
     motion for an investigator. People v. Williams, No. 1-98-4853 (1999) (unpublished order
     under Supreme Court Rule 23).
¶6        Between February 1999 and March 2003, defendant pursued a federal habeas corpus
     petition. After an evidentiary hearing on the allegation that his trial counsel was ineffective for
     failing to investigate an exculpatory witness, the district court denied relief. United States
     ex rel. William-El v. Briley, No. 99 C 0933, 2002 WL 31027966 (N.D. Ill. Sept. 6, 2002);


         1
          When the trial court summarily dismissed the petition on June 29, 1995, it likely mistook a copy of
     defendant’s postconviction petition that was file-stamped “June 20 ANS’D” for the original petition
     that was file-stamped January 11, 1995.

                                                    -2-
       United States ex rel. William-El v. Briley, No. 99 C 0933, 2003 WL 742192 (N.D. Ill. Mar. 4,
       2003).
¶7          On March 15, 2010, defendant filed a “Petition for Leave to File Successive
       Post-Conviction Petition,” wherein he stated that the circuit court erroneously dismissed his
       first postconviction petition as frivolous or patently without merit more than 90 days after its
       filing. Because of the error, defendant argued, the first postconviction proceedings “were
       nullified.” He also alleged that his appellate counsel was ineffective for failing to raise several
       meritorious issues on direct review.
¶8          On July 30, 2010, the trial court appointed the Cook County public defender’s office to
       represent defendant on his subsequent postconviction petition. However, in September 2011,
       defendant was given leave to proceed pro se. Between March 2010 and January 2012, the
       record reveals that multiple versions of another postconviction petition were filed. The final
       version of defendant’s pro se second petition for postconviction relief (second petition) was
       filed on January 13, 2012. In this document, he stated that “the proceedings on his original
       post-conviction constituted a nullity where the circuit court erroneously denied the P.C.
       without appointing counsel.” Defendant also included several substantive bases for
       postconviction relief. When the State objected to this filing saying it was a successive instead
       of an amended petition, the trial court stated whether “we call it successive or amended, I’ll
       allow you to do it.”
¶9          On May 25, 2012, the State filed a motion to dismiss defendant’s second petition, arguing
       that the claims were barred by waiver and res judicata. In response to the State’s motion,
       defendant argued that this second petition should stand because, referring to the original
       postconviction petition, the proceedings on the first petition constituted a “nullity” when the
       trial court acted “three months after the expiration of the 90-day time period *** [and]
       erroneously dismissed the petition at the first stage.”
¶ 10        On August 10, 2012, the trial court granted the State’s motion to dismiss defendant’s
       second petition. The court found that the second petition was “untimely,” that the defendant
       had not persuaded the court that the delays were not due to his own negligence, and that the
       doctrines of res judicata and waiver applied. Defendant filed a motion to reconsider and vacate
       the order granting the State’s motion to dismiss. In that motion to reconsider, defendant again
       stated that the proceedings on the first petition were a nullity because the “trial court
       erroneously denied the [first] petition after the expiration of the 90-day time period and failed
       to docket the petition for further consideration in accordance with provisions 725 ILCS
       5/122-4 thru 5/122-6 of the Act.”
¶ 11        On September 28, 2012, the trial court denied defendant’s motion to reconsider and vacate
       the judgment dismissing the second postconviction petition. Defendant2 timely filed a notice
       of appeal on October 23, 2012.
¶ 12        Our original order in this appeal was filed on August 25, 2014. See People v. Williams,
       2014 IL App (1st) 123357-U. However, that order has since been vacated pursuant to a
       supervisory order entered by our supreme court on January 20, 2016, which denied defendant’s
       petition for leave to appeal. People v. Williams, No. 118316 (Ill. Jan. 20, 2016) (supervisory
       order). Specifically, the supervisory order stated that, “The appellate court is directed to

           2
            It should be noted that the State Appellate Defender represents defendant in this appeal. Defendant
       is no longer proceeding pro se.

                                                      -3-
       reconsider its judgment in light of People v. Castleberry, 2015 IL 116916, to determine if
       another result is warranted.” Id. Pursuant to defendant’s request, we allowed the filing of a
       brief on remand from the supreme court and entered a briefing schedule. Defendant filed his
       brief on March 24, 2016, the State filed its response brief on April 15, 2016, and after having
       been granted leave to file a reply brief, defendant filed his reply on May 6, 2016. As set forth in
       further detail below, after our review of Castleberry and our supreme court’s more recent
       decision in People v. Price, 2016 IL 118613, we have determined that a result different from
       our original order is warranted.
¶ 13        Defendant’s notice of appeal from the denial of his second postconviction petition
       mentions that the second petition was denied without specifying the “findings of fact and
       conclusion[s] of law,” but it does not specifically mention the proceedings on the first petition.
       In defendant’s brief on appeal, he argues that the trial court acted without authority in
       summarily dismissing his first postconviction petition after the statutorily-mandated 90-day
       period for initial review. He further argues that the trial court’s order summarily dismissing his
       first petition is void and that, because void orders may be attacked at any time or in any court,
       either directly or collaterally, he can raise the voidness issue in this appeal. Defendant requests
       that we vacate the trial court’s void order on his first petition and order the trial court to
       redocket his first petition for second stage proceedings in accordance with the Act (725 ILCS
       5/122-2.1(b) (West 1994)).
¶ 14        In opposition, the State argues that a lack of jurisdiction is the only source of a void order
       and, because the trial court maintained jurisdiction over the defendant’s first postconviction
       petition after the ninetieth day, its order is merely voidable and not subject to collateral attack.
       In support of its position that the trial court still had jurisdiction when it ruled on defendant’s
       first petition, the State explains that circuit courts have subject matter jurisdiction over all
       justiciable matters, circuit courts’ jurisdiction is conferred entirely by the state constitution,
       and such jurisdiction is limited only by a legislature’s power to determine jurisdiction for the
       area of administrative review. The State further contends that, because defendant’s notice of
       appeal is only limited to the judgment on his second petition, a review of the judgment entered
       on defendant’s first petition is not subject to our review. Lastly, the State argues that defendant
       already received second-stage review and was appointed counsel for his second petition.
¶ 15        Whether a judgment is void presents a question of law for which the standard of review is
       de novo. People v. Rodriguez, 355 Ill. App. 3d 290, 293-94 (2005).
¶ 16        The first reason the State suggests that the trial court’s order summarily dismissing
       defendant’s first petition after the 90-day window is merely voidable is that the jurisdiction of
       the circuit courts does not include the “inherent authority” to render a judgment or impose a
       sentence. That is, the circuit courts’ jurisdiction consists only of subject matter and personal
       jurisdiction. Because “inherent authority” does not limit circuit courts, the State urges us to
       find that the trial court maintained jurisdiction when it ruled on defendant’s initial petition. If
       the State’s position prevails, the trial court’s order would merely be voidable, and a defendant
       cannot collaterally attack a voidable order. See People v. Davis, 156 Ill. 2d 149, 155-56 (1993).
       Defendant, on the other hand, argues that the trial court no longer had the “inherent
       authority”—a component of jurisdiction—to render a judgment on the petition after the 90-day
       deadline. If defendant’s position prevails, the trial court’s order is void and is subject to
       collateral attack. Id. at 155.


                                                    -4-
¶ 17        Whether a judgment is void or voidable presents a question of jurisdiction. Id. “Jurisdiction
       is a fundamental prerequisite to a valid prosecution and conviction. Where jurisdiction is
       lacking, any resulting judgment rendered is void and may be attacked either directly or
       indirectly at any time.” Id. Conversely, a voidable judgment “is one entered erroneously by a
       court having jurisdiction and is not subject to collateral attack.” Id. at 155-56. Jurisdiction is
       commonly understood as consisting of two parts: subject matter jurisdiction and personal
       jurisdiction. Castleberry, 2015 IL 116916, ¶ 12. “Subject matter jurisdiction refers to a court’s
       power to hear and determine cases of the general class to which the proceeding in question
       belongs.” (Internal quotation marks omitted.) Id. “Personal jurisdiction refers to the court’s
       power to bring a person into its adjudicative process.” (Internal quotation marks omitted.) Id.
¶ 18        Pursuant to the supreme court’s supervisory order referenced above, we first address the
       impact of Castleberry. The primary issue in Castleberry was whether the void sentence rule,
       which stated that “[a] sentence which does not conform to a statutory requirement is void”
       (People v. Arna, 168 Ill. 2d 107, 113 (1995)), should be abandoned. Castleberry, 2015 IL
       116916, ¶ 1. The supreme court determined that its recent decisions had undermined the
       rationale behind the void sentence rule to the extent that it could no longer be considered valid.
       Id. Specifically, the court heavily relied on its recent decisions in LVNV Funding, LLC v. Trice,
       2015 IL 116129, Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325
       (2002), and Steinbrecher v. Steinbrecher, 197 Ill. 2d 514 (2001), in reaching its conclusion that
       the void sentence rule could no longer stand and must be abolished. Castleberry, 2015 IL
       116916, ¶¶ 14-15. The court explained that “the failure to comply with a statutory requirement
       or prerequisite does not negate the circuit court’s subject matter jurisdiction or constitute a
       nonwaivable condition precedent to the circuit court’s jurisdiction.” Id. ¶ 15 (citing Belleville
       Toyota, Inc., 199 Ill. 2d at 335-36).
¶ 19        Here, the briefs upon remand submitted by defendant and the State primarily centered on
       the question of whether the decision in Castleberry was retroactive. Our supreme court
       recently answered that question in Price, when it determined that Castleberry was to apply
       prospectively to all cases decided on or after November 19, 2015, the date of its entry, and to
       all cases that were then pending when the Castleberry decision was announced, because the
       retroactivity analysis of Teague v. Lane, 489 U.S. 288 (1989) (plurality opinion), was
       inapplicable. Price, 2016 IL 118613, ¶ 27. Because the instant case was pending before the
       supreme court at the time Castleberry was decided, our supreme court’s holding in that case
       applies here.
¶ 20        Our review of Castleberry and the cases relied on therein leads us to the conclusion that the
       order at issue in this case that dismissed defendant’s first postconviction petition after 90 days
       was merely voidable, and thus not subject to collateral review. See Davis, 156 Ill. 2d at 155-56.
       It is undisputed that the court had both subject matter and personal jurisdiction at the time it
       entered the order dismissing defendant’s first postconviction petition on June 29, 1995. Thus,
       according to Castleberry, LVNV, Belleville Toyota, and Steinbrecher, where the court
       possessed both components of jurisdiction, an order entered in violation of a statute is merely
       voidable. Castleberry, 2015 IL 116916, ¶ 15.
¶ 21        We acknowledge previous cases that addressed the “inherent authority” of a court to render
       a particular judgment and had determined, “that the power to render the particular judgment or
       sentence is as important an element of jurisdiction as is personal jurisdiction and subject matter
       jurisdiction.” See, e.g., Sarkissian v. Chicago Board of Education, 201 Ill. 2d 95, 103 (2002),

                                                   -5-
       Davis, 156 Ill. 2d at 156, People v. Permanian, 381 Ill. App. 3d 869, 876 (2008), and
       Rodriguez, 355 Ill. App. 3d at 296. Castleberry and more recent cases like LVNV have sharply
       called this line of cases into question. Although we agree with defendant that the court
       improperly dismissed his petition over 90 days from the date it was docketed in violation of the
       Act (725 ILCS 5/122-2.1(b) (West 1994)), it is impossible for this court to ignore the recent
       decisions by our supreme court, specifically Castleberry, that clearly reflect their decision to
       refuse to deem orders void based on challenges brought pursuant to the absence of a court’s
       “inherent authority.” Further, it is well-settled that “jurisdiction is not affected by an incorrect
       judgment: jurisdiction or power to render a particular judgment does not mean that the
       judgment rendered must be the one that should have been rendered, for the power to decide
       carries with it the power to decide wrong as well as to decide right.” (Internal quotation marks
       omitted.) Steinbrecher, 197 Ill. 2d 514, 532 (2001) (quoting Davis, 156 Ill. 2d at 156).
¶ 22        It is also worthwhile to note that in the Castleberry decision, the court referenced that
       Steinbrecher specifically limited its holding to civil cases and determined that criminal
       proceedings raised “a separate set of concerns.” (Internal quotation marks omitted.)
       Castleberry, 2015 IL 116916, ¶ 16 (quoting Steinbrecher, 197 Ill. 2d at 532). Even still, the
       court in Castleberry found that the logic from the civil cases upon which it relied could still be
       used in the case before it, which involved sentencing a criminal defendant, an important part of
       the criminal process. Id. ¶¶ 18-19. Moreover, we need not explore or ponder the “separate set
       of concerns” referenced in Steinbrecher, because in this case, the order at issue dismissed
       defendant’s postconviction petition, which is a proceeding that is civil in nature rather than
       criminal. As our supreme court has consistently recognized, “a postconviction proceeding is
       not part of the criminal process. [Citation.] Rather it is a collateral attack on the judgment of
       conviction and is civil in nature.” (Emphasis added.) People v. Johnson, 2017 IL 120310, ¶ 30
       (citing People v. Johnson, 191 Ill. 2d 257, 270 (2000)).
¶ 23        As a final matter, we find it pertinent to address a recent case decided by the Second
       District, People v. Alfonso, 2016 IL App (2d) 130568. Although that case was decided after
       Castleberry, the court reversed the trial court’s dismissal of a defendant’s postconviction
       petition after 90 days of its docketing, finding that, “[t]he 90-day time requirement is
       mandatory and a trial court’s noncompliance with the time requirement renders a summary
       dismissal order void.” (Internal quotation marks omitted.) Id. ¶ 39 (quoting People v.
       Swamynathan, 236 Ill. 2d 103, 113 (2010)). We depart from the holding in Alfonso, because, as
       stated above, “jurisdiction is not affected by an incorrect judgment.” See Steinbrecher, 197 Ill.
       2d at 532. Further, a decision of one appellate court is not binding on other appellate districts.
       State Farm Fire & Casualty Co. v. Yapejian, 152 Ill. 2d 533, 539-40 (1992).
¶ 24        Merely because the trial court failed to render a decision within 90 days of defendant’s first
       postconviction petition’s docketing does not negate the fact that the court still possessed both
       subject matter and personal jurisdiction. As a result, we find that the court’s June 29, 1995,
       order was voidable, rather than void, and not subject to collateral attack. For the foregoing
       reasons, we affirm the judgment of the circuit court.

¶ 25      Affirmed.




                                                    -6-